DETAILED ACTION Notice of Pre-AIA  or AIA  Status
The present application, filed on or after February 6, 2019, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 14, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
            basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale, or otherwise available to the public before the effective filing
date of the claimed invention.


Claims 1 and 6 is rejected under 35 U.S.C 102 as being unpatentable over Liu (CN 101702037 A, provided by applicant).  

Regarding claim 1, Liu teaches a method of real-time measuring vertical profiles of multiple atmospheric parameters (paragraph [44], discloses vertical profile measurements of  temperature and humidity) of  carried by an aerostat (airship, abstract, [6] & [44]), wherein a plurality of multi-parameter measuring devices (temperature and humidity recorder, paragraphs [7], [32], 37 & [44]) with the same performances distributed vertically and carried by an aerostat balloon [4], discloses a fixed balloon on the airship) and cable ([17], discloses overhung cable is vertical to the ground) a predetermined distance (paragraphs [24], & [25], discloses equal intervals as an established distance) are used to simultaneously measure multiple meteorological parameters ([44], measurements of  temperature and humidity) at different altitudes, and measurement data of each measuring device (temperature and humidity recorder, [7], [32], 37 & [44]) is wirelessly transmitted (wireless communication, paragraphs [19], [26] &[41]) to a ground receiving and processing device (ground the notebook computer, [19] & [7]), so as to obtain the vertical profiles of the meteorological parameters ([44], discloses vertical profile measurements of  temperature and humidity) with the altitudes in real time ([29], discloses how altitudes are obtained in real-time).

Regarding claim 6, Liu teaches the method of real-time measuring vertical profiles of multiple atmospheric parameters ([44], discloses vertical profile measurements of temperature and humidity) carried by an aerostat (airship, abstract, [6] & [44]) according to claim 1, wherein a fixed snap ring is arranged in the back of the each multi-parameter measuring device (it would has necessitated that requires an attachment device (such as snap ring or clips,  screws) for the instrument hang on the hawser (cable) order to get the temperature and humidity recorder to collect data in multiple directions (paragraphs [36-39])), and the multi-parameter measuring device (temperature and humidity recorder, [7], [32], 37 & [44]) is fixed on the cable ([17], discloses overhanging cable) of the aerostat through the manipulator (a broadest reasonable interpretation, the manipulator is equivalent to a actuator in controlling and moving the airship).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over Liu (CN 101702037 A, provided by applicant) as applied to claim 1 above, and further in view of Clemmensen (US 20150295646 A1).

Regarding claim 2, Liu teaches the method of real-time measuring vertical profiles of multiple atmospheric parameters ([44], discloses vertical profile measurements of  temperature and humidity) carried by an aerostat (airship, abstract, [6] & [44]) according to claim 1, wherein an aerostat system comprises the aerostat balloon ([4], discloses an attached balloon to airship), an attitude adjuster is arranged above the aerostat balloon, a high-voltage cable ([17], discloses overhanging cable) carried with the multi-parameter measuring device (temperature and humidity recorder, [7], [32], 37 & [44]) is connected below the aerostat balloon ([15], discloses cable is connected to the airship balloon), the other end of the high-voltage cable ([17], discloses overhanging cable) is twined on a cable twister, the plurality of multi-parameter measuring devices (temperature and humidity recorder, [7], [32], 37 & [44]) are installed on the high-voltage cable ([17], discloses overhanging cable) on an operating platform in sequence at the predetermined distance ([24], & [25], discloses equal intervals as an established distance), the multi-parameter measuring devices (temperature and humidity recorder, [7], [32], 37 & [44]) subsequently rise to a predetermined altitude with the aerostat balloon ([4], discloses a fixed balloon on the airship), each multi-parameter measuring device (temperature and humidity recorder, [7], [32], 37 & [44]) obtains multiple meteorological parameters ([44], discloses vertical profile measurements of  temperature and humidity) of the altitude thereof, combination of each Page 2 of 7meteorological parameter along the altitude forms the vertical profile of the parameter, and the combinations of multiple meteorological parameters along the altitudes form the vertical profiles of the multiple atmospheric parameters ([44], discloses vertical profile measurements of  temperature and humidity).

However, Liu fails to teach an attitude adjuster is arranged above the aerostat balloon. 

Clemmensen is an analogous art pertinent to the problem to be solved in this application and teaches an attitude adjuster is arranged above the aerostat balloon ([298] & [301], discloses attitude actuators control and adjust angle of the kytoon with respect to the wind).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Clemmensen to include attitude adjusters or actuator to control and adjust the kytoon, airship or aerostat with respect to the wind. 


	Claims 8-10 are rejected under 35 U.S.C 103 as being unpatentable over Liu (CN 101702037 A) as applied to claim 1 above, and further in view of Fu (CN 205139117 U).

Regarding claim 8, Liu teaches the method of real-time measuring vertical profiles of multiple atmospheric parameters ([44], discloses vertical profile measurements of  temperature and humidity) carried by an aerostat (airship, abstract, [6] & [44]) according to claim 1, wherein the parameters of the multi-parameter measuring device (temperature and humidity recorder, [7], [32], 37 & [44]) except comprise any one or a combination of several of a regular meteorological parameter, atmospheric pollutant concentration, number concentration of aerosol particles, scale spectrum, superficial area concentration, volume concentration, complex refractive index and refractive index structure constant.  

Fu is an analogous art pertinent to the problem to be solved in this application and teaches comprise any one or a combination of several of a regular meteorological parameter, atmospheric pollutant concentration, number concentration of aerosol particles (discloses monitoring and observing atmospheric aerosols), scale spectrum, superficial area concentration, volume concentration, complex refractive index and refractive index structure constant.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Fu to include multi-parameter measuring device to observe atmospheric aerosols to avoid cloud formation in the air

Regarding claim 9, Liu in view of Fu teaches the method of real-time measuring vertical profiles of multiple atmospheric parameters ([44], of Liu, discloses vertical profile measurements of temperature and humidity) carried by an aerostat (airship, abstract, [6] & [44], of Liu) according to claim 8, wherein the regular meteorological parameter comprises any one or a combination of several of temperature (temperature, [7], [24] & [25], of Liu), humidity (humidity, [7], [24] & [25], of Liu), atmospheric pressure, wind speed and wind direction.  


Regarding claim 10, Liu teaches the method of real-time measuring vertical profiles of multiple atmospheric parameters ([44], of Liu, discloses vertical profile measurements of temperature and humidity) carried by an aerostat (airship, abstract, [6] & [44], of Liu) according to claim 8, wherein the atmospheric contaminant comprises any one or a combination of several of nitrogen dioxide, carbon monoxide, volatile organism, sulfur dioxide, ozone and carbon black (discloses monitoring and observing the atmospheric environment contaminants such as sulfur dioxide, nitrogen dioxide, and carbon monoxide, of Fu).


Allowable Subject Matter
6.	Claims 3-5 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

Regarding claim 3, the prior arts of record, alone or in combination, do not teach “wherein the operating platform is provided with a transmission track, whose tail end is equipped with a manipulator, an electrical switched limiting hole is arranged over the operating platform through a support, and a fixed pulley is arranged below the operating platform through the support, the high-voltage cable is limited to the position of the manipulator through the electrical-switched limiting hole and the fixed pulley, and is tightened and vertical, and the multi-parameter measuring devices are transmitted by the transmission track and fixed on the limited high-voltage cable by the manipulator at the predetermined distance” including all of the limitations of the base claim and any intervening claims.  

Claims 4 and 5 are objected for further limit to claim 3. 

Regarding claim 7, the prior arts of record, alone or in combination, do not teach “wherein the each multi-parameter measuring device is powered by a light power transmission line connected to a mains supply, and the mains supply controls the working state of each multi-parameter measuring device; the surface of the light power transmission line is coated by magnetic materials, and is configured to automatically pasted on the high-voltage cable of the aerostat under a power-on state, and when the each multi-parameter measuring device is taken down, the respective light power transmission line automatically falls off due to the power outage of the high-voltage cable” ” including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANA OWUSU ANSAH whose telephone number is (571)272-1557.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro, can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SON T LE/Primary Examiner, Art Unit 2863